IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-5,976-23


EX PARTE HOWARD VANZANDT WILLIAMS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 520,170 IN THE 178TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of
possession of cocaine and sentenced to life imprisonment.
	In his present application, Applicant raises grounds challenging errors in his parole
calculations. This Court's records reflect that Applicant has filed seven prior applications
regarding this conviction.  It is obvious from the record that Applicant continues to raise
issues that have been presented and rejected in previous applications or that should have been
presented in previous applications.  The writ of habeas corpus is not to be lightly or easily
abused.  Sanders v. United States, 373 U.S. 1 (1963); Ex parte Carr, 511 S.W.2d 523 (Tex.
Crim. App. 1974).  Because of his repetitive claims, we hold that Applicant's claims are
barred from review under Article 11.07, § 4, and are waived and abandoned by his abuse of
the writ.  This application is dismissed.
	Therefore, we instruct the Honorable Louise Pearson, Clerk of the Court of Criminal
Appeals, not to accept or file the instant application for a writ of habeas corpus, or any future
application attacking this conviction unless Applicant is able to show in such an application
that any claims presented have not been raised previously and that they could not have been
presented in a previous application for a writ of habeas corpus.  Ex parte Bilton, 602 S.W.2d
534 (Tex. Crim. App. 1980).
	A copy of this order shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.


Filed: May 5, 2010
Do Not Publish